Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-14 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,392,319. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-15 of U.S. Patent No. 11,392,319 (hereinafter, “Patent”), contains every element of claims 1-14 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

U.S. Patent No. 11,392,319
Instant Application
Claim 1. A memory system comprising: a memory device comprising multiple memory dies; and a memory controller configured to control the memory device, wherein the memory controller is further configured to: start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies; confirm whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies after the start of the write operation; perform the erase operation, when the request for the erase operation exists, with regard to memory dies in a first memory die group, having a number of memory dies less than or equal to a first value, among the multiple memory dies; and write at least one of the multiple metadata units in the first metadata unit group in the memory dies in the first memory die group, wherein the memory controller is further configured to start, after start of the erase operation with regard to at least one of the memory dies, an operation of writing each of multiple metadata units in a second metadata unit group in one of the multiple memory dies.
1. A memory system comprising: a memory device comprising multiple memory dies; and 5a memory controller configured to control the memory device, wherein the memory controller is further configured to: start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies; 10determine whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies; perform the erase operation, when the request for the erase operation exists after the start of the write operation, with regard to memory dies in a first memory die group, having a number of memory isdies less than or equal to a first value, among the multiple memory dies; and write at least one of the multiple metadata units in the first metadata unit group in the memory dies in the first memory die group respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tai et al. (US Pub. 2018/0188980).
Regarding independent claims 1, 7 and 13, Tai discloses a memory system comprising: 
a memory device comprising multiple memory dies ([0002] A non-volatile memory device (e.g., a solid state drive, a flash memory integrated circuit device, and the like) is organized as sets of read-writable pages along a plurality of word lines); and 
a memory controller configured to control the memory device, wherein the memory controller is further configured to ([0023] Within the host 101, application software and/or operating system software may be executed by one or more processors and issue block memory access requests to driver software to read or write blocks of data within main memory. The driver software may aggregate a number of block memory access requests from application software and/or operating system software into sets of one or more block memory access requests against master memory controllers): 
start an operation of writing each of multiple metadata units in a first metadata unit group in a corresponding one of the multiple memory dies (Fig.5 and [0057] FIG. 5 illustrates a process 500 in accordance with a specific implementation in further detail. As shown in this figure, the process 500 begins at the step 505, where a request to write data is received. The process 500 then transitions to the step 507); 
determine whether or not there exists a request for an erase operation with regard to at least one of the multiple memory dies (Fig.5 and [0061] At step 510, a determination is made whether a write amplification value (WA_value) is approximately within a first range. In one embodiment, the range contains a single value of 1.0, for example. If the write amplification value is approximately within the first range (WA_value=1, in this example), then the process 500 transitions to the step 530. At step 530, the data for writing is determined to be hot data such as front end data and/or host data); 
perform the erase operation, when the request for the erase operation exists after the start of the write operation, with regard to memory dies in a first memory die group, having a number of memory dies less than or equal to a first value, among the multiple memory dies (Fig.6 and [0070] FIG. 6 illustrates a process 600 for identifying hot blocks and/or cold blocks. As shown in this figure, the process 600 begins at step 605, where an average erase count is calculated and maintained for a set of blocks. Some embodiments calculate the average erase count for the set of blocks by dividing a sum of the erase count for the set of blocks by the number of blocks within the set. Some of these embodiments store the average erase count as a global variable in RAM during run time. Other erase counts such as total erase count may be calculated and stored at various times. The process 600 then transitions to the step 610.); and 
write at least one of the multiple metadata units in the first metadata unit group in the memory dies in the first memory die group respectively (Fig.5 and [0068] As shown in the figure, the process 500 concludes once the data are written to the appropriate blocks at the step 540 and at the step 545. When another write request is received, the process 500 begins again at the step 505.).

Allowable Subject Matter
Claims 2-6, 8-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135